 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLAS ARIAS, et al.,                            No. 2:19-CV-0200-JAM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiffs, who are proceeding pro se, bring this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On September 25,

20   2019, the court directed plaintiffs to show cause why this action should not be dismissed for

21   failure to inform the court regarding consent to proceed before a United States Magistrate Judge.

22   A review of the docket reflects plaintiffs have filed their election. Good cause appearing therefor,

23   the order to show cause is discharged.

24                  IT IS SO ORDERED.

25

26   Dated: October 24, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
